 In the Matter of CLARK EQUIPMENT COMPANYandINTERNATIONALASSOCIATION OF MACHINISTS, LODGE No 46Cases Nos.C-620and R-792ORDER PERMITTING WITHDRAWAL OF PETITIONOctober 26, 1939The Board having issued a Decision, Order, and Direction of Elec-tion,' a Supplemental Direction of Election,2 an Amendment to Sup-plemental Direction of Election '3 and a Second Amendment to Sup-plemental Direction of Election 4 in the above-entitled cases, and,thereafter, Lodge 46, International Association of Machinists, hav-ing requested permission to withdraw its petition in Case No. R-792without prejudice, the Board, on October 19, 1939, having given duenotice that on October 25, 1939, or as soon thereafter as might beconvenient, it would permit the withdrawal of the petition for inves-tigation and certification of representatives filed in Case No. R-792and would close the aforesaid case, unless sufficient cause to the con-trary should then appear, and no objections having been filed withthe Board,IT IS HEREBY ORDERED that the request of the petitioner for permis-sion to withdraw its petition be, and it hereby is, granted, and thatCase No. R-792 be, and it hereby is, closed.112 N.L.R. B. 1469.215 N. L.R. B. 57.° 15 N. L.R. B. 58.15 N. L.R. B. 59.16 N. L.R. B., No. 46.466